Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant’s arguments filed 02/25/2022, with respect to the objections to the drawings have been fully considered and are persuasive based upon the amendments presented.  The objections to the drawings have been withdrawn. 
Applicant’s arguments filed 02/25/2022, with respect to the objections to the specification have been fully considered and are persuasive based upon the amendments presented.  The objections to the specification have been withdrawn. 
Applicant’s arguments filed 02/25/2022, with respect to the rejections under 35 USC § 112 have been fully considered and are persuasive based upon the amendments presented.  The rejections under 35 USC § 112 have been withdrawn. 
Applicant’s arguments filed 02/25/2022, with respect to the rejections under 35 USC § 102 have been fully considered and are persuasive based upon the amendments presented.  The rejections under 35 USC § 102 have been withdrawn.
Applicant’s arguments filed 02/25/2022, with respect to the rejections under 35 USC § 103 have been fully considered and are persuasive based upon the amendments presented.  The rejections under 35 USC § 103 have been withdrawn.  

Allowable Subject Matter
Claims 1, 3, 5-9, and 11 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: Regarding claim 1, no prior art teaching the specific blade geometry claimed was found while searching. While there is prior art, such as Takashi (EP-3124887-A1), teaching a set of main blades wherein the rear end of the first main blade is disposed in front of a front end of the second main blade, the combination with a set of sub blades following similar geometry could not be found, wherein the first sub blade is disposed to be inclined upward towards the front and the second sub blade is disposed to be inclined downward towards the front. The examiner believes a PHOSITA would not find it obvious to add this sub blade geometry to prior art such as Takashi. Consequently, claims 3, 5-9, and 11 are allowable based on their dependence on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRETT P MALLON whose telephone number is (571)272-4749. The examiner can normally be reached Monday-Thursday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDELMIRA BOSQUES can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRETT PETERSON MALLON/Examiner, Art Unit 3762                                                                                                                                                                                                        

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762